DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to the amendment filed 6/08/2022.  Claims 16-27 are pending while claims 1-15 are canceled.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 25-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2017/023095 to Jung et al. (Jung).
In reference to claim 1, Jung teaches a vacuum adiabatic body (FIG. 1-4 and 9, par 0029) comprising a first plate (10, FIG. 1-4) configured to have a first temperature (inherent); a second plate (20, FIG. 1-4) configured to have a second temperature different from the first temperature (inherent due to proximity to heat source); a vacuum space (50, FIG. 1-4) to be provided between the first plate (10, FIG. 1-4) and the second plate (20, FIG. 1-4), and the vacuum space is configured to be provided in a vacuum state (par 0032); a conductive resistance sheet (60, FIG. 1-4) configured to resist heat transfer between the first plate and the second plate (par 0032); and a portion of the conductive resistance sheet (60, FIG. 1-4) being connected to at least one of the first (10, FIG. 1-4) and second plates (20, FIG. 1-4), and a side frame (70, FIG. 11 and 17) having a first mounting surface to connect to the first plate (10, FIG. 11 and 17); wherein the side frame (70, FIG. 11 and 17) includes a portion having a smaller thickness than at least one of the first and second plate (10 and 20, FIG. 1-4, 11 and 17; par 0090 and 0126) and the portion of the side frame has a greater thickness than the conductive resistance sheet (60, FIG. 1-4, 11 and 17; par 0090 and 0126)
In reference to claim 26, it claims the limitations as claimed in claim 25; thus, said claim 26 is rejected in the same manner, as described in detail above.  Additionally Jung teaches the vacuum adiabatic body as explained in the rejection of claim 1, and Jung additionally teaches wherein the side frame has a bent shape, and a heat conduction distance of the side frame is to be longer than a linear distance of each of the first and second plates (FIG. 1-4, 11 and 17; par 0045, 0052 and 0090), and wherein the conductive resistance sheet has a curved shape, and a heat conduction distance of the conductive resistance sheet is to be longer than the linear distance of each of the first and second plates (FIG. 1-4, 11 and 17; par 0052 and 0098).
In reference to claim 27, Jung teaches the vacuum adiabatic body as explained in the rejection of claim 26, and Jung additionally teaches wherein a heat conduction distance of the side frame is longer than the heat conduction distance of the conductive resistance sheet (par 0045, 0052 and 0098).
Allowable Subject Matter
Claims 16-24 are allowed.
Response to Arguments
Applicant's arguments filed 6/8/2022 have been fully considered but they are not persuasive.
In reference to the applicant’s argument regarding the newly added claims 25-27, pages 7-8, Jung clearly teaches the limitations in question, namely the side frame and said side frame’s relation to the conductive resistance sheet, the first plate and the second plate, (FIG. 11 and 17; par 0045, 0052, 0090, 0098 and 0126), as explained in detail above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See attached PTO form 892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FILIP ZEC whose telephone number is (571)270-5846. The examiner can normally be reached Mon - Fri; 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JD Fletcher can be reached on 5712705054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FILIP ZEC/            Primary Examiner, Art Unit 3763                                                                                                                                                                                            
7/14/2022